Citation Nr: 0305039	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis, L4-5, with osteoarthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches. 

3.  Whether a January 5, 1971, rating action which denied 
service connection for a head injury was clearly and 
unmistakably erroneous.

4.  Whether an April 1, 1985, rating action which denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected back disability was clearly and 
unmistakably erroneous.

5.  Whether a July 28, 1986, rating action which denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected back disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board notes that in a June 2002 statement, the veteran 
noted that two issues had not been resolved:  entitlement to 
an earlier effective date for retroactive benefits for post-
traumatic stress disorder and entitlement to service 
connection for diseases attributable to herbicide exposure.  
These matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service-connected spondylolisthesis, L4-5, with 
osteoarthritis is manifested by no more than severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.

2.  Application of the revised criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002, 
is not more favorable to the veteran in this instance.  

3.  In a December 1981 rating decision, the RO denied 
entitlement to service connection for residuals of a head 
injury, claimed as headaches; the veteran did not perfect an 
appeal of that determination.

4.  Evidence received since the December 1981 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
headaches.  

5.  A head injury with brief loss of consciousness suffered 
during military service was acute in nature and resolved 
without residual disability.

6.  The veteran's current headache disability was not 
manifested during military service and is not otherwise 
related to his military service.  

7.  In a January 5, 1971, rating decision, the RO denied 
entitlement to service connection for a head injury; a timely 
appeal was not perfected.  

8.  The record does not demonstrate that the incorrect facts 
were before the RO at the time of the January 5, 1971, rating 
decision or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  

9.  In an April 1, 1985, rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected back disability; a timely appeal was not 
perfected.  

10.  The record does not demonstrate that the incorrect facts 
were before the RO at the time of the April 1, 1985, rating 
decision or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

11.  In a July 28, 1986, rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected back disability; a timely appeal was not 
perfected.

12.  The record does not demonstrate that the incorrect facts 
were before the RO at the time of the July 28, 1986, rating 
decision or that the RO made any error of fact or law that, 
had it not been made, would have manifestly changed the 
outcome of the decision at the time it was made.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected spondylolisthesis, L4-5, with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  

2.  The December 1981 rating decision which denied 
entitlement to service connection for residuals of a head 
injury claimed as headaches is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

3.  Evidence received since the December 1981 rating decision 
is new and material; and the claim of entitlement to service 
connection for residuals of a head injury claimed as 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

4.  A current headache disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  

5.  The unappealed January 5, 1971, rating decision, wherein 
the RO denied entitlement to service connection for a head 
injury, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2002).  

6.  The unappealed April 1, 1985, rating decision, wherein 
the RO denied entitlement to an evaluation in excess of 10 
percent for a service-connected back disability, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2002).  

7.  The unappealed July 28, 1986, rating decision, wherein 
the RO denied entitlement to an evaluation in excess of 10 
percent for a service-connected back disability, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002)).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports, and VA 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal. Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant a grant of the 
benefits sought.  Moreover, in a May 2002 supplemental 
statement of the case, the vetera was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board also observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any further information or evidence not previously provided 
to VA that is necessary to substantiate the claim.  VA must 
also notify the claimant which portion of that information or 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  VA must also notify the claimant 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been effectively advised in the statement of the 
case and supplemental statements of the case of the types of 
evidence necessary to reopen his claim.  Further, the record 
shows that VA has effectively complied with the VCAA by 
obtaining all identified medical records.  

Analysis

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected spondylolisthesis L4-5 with 
osteoarthritis is currently evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
contemplates intervertebral disc syndrome and provides that a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board notes that Diagnostic Code 5293 was revised 
effective September 23, 2002.  See 67 Fed. Reg. 54345 (August 
22, 2002).  Effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2):  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  By 
letter dated in November 2002, the Board furnished notice of 
the new regulation to the veteran and to his representative, 
and they were afforded an opportunity to submit additional 
evidence or argument.  No response was received. 

Following a full and thorough review of the medical evidence 
of record, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's service-
connected spondylolisthesis L4-5 with osteoarthritis.  An 
August 1992 VA examination report of the back demonstrates 
forward flexion to 60 degrees, backward extension to 25 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 35 degrees, and rotation to the right and left to 
20 degrees.  No muscle spasm was appreciated on examination.  
The examiner noted the veteran seemed to limit his flexion 
and his extension secondary to a fear of pain or muscle 
spasm.  The examiner also noted that sciatic nerve 
involvement needed to be ruled out.  

An April 1998 VA peripheral nerve examination report 
demonstrates that the veteran's claims folder had been 
reviewed.  The examiner noted that the veteran had been 
examined in 1991 with a complaint of low back pain.  At that 
time, there were no focal findings on neurological 
examination with respect to reflex function or strength.  It 
was also noted that radiological examination in 1994 showed 
grade I spondylolisthesis and some osteoarthritis with 
osteophytes, particularly at the L5-S1 level.  Physical 
examination revealed mild paravertebral muscle spasm on the 
right side and negative straight leg raising tests.  Muscle 
strength in the legs was normal and deep tendon reflexes were 
2+ and symmetrical.  The report notes that the veteran 
reported feeling fairly good with a moderate amount of 
exertion and he was able to walk fairly briskly with no loss 
of reflexes or increased weakness.  His gait was fairly brisk 
with a cane and back brace.  A final impression of 
spondylolisthesis L4-5 with osteoarthritis without clinical 
signs of radiculopathy at this time was noted.  An April 1998 
radiological report demonstrates mild to moderate 
degenerative changes from L3 through S1 with vacuum disc at 
L4-5, spondylolysis with Grade I spondylolisthesis at L4-5 
with diffuse disc bulge, no evidence of disc herniation, no 
evidence of spinal stenosis, and anterior osteophytes at the 
lumbar vertebral bodies of L4-L5.  

Upon VA examination of the spine dated in April 2000, the 
veteran complained of daily low back pain and occasional pain 
in the back of the thigh and the calf of the left lower 
extremity.  The veteran reported having symptoms in the right 
lower extremity about one-third of the time and right foot 
flap on a continual basis.  The veteran also reported 
experiencing weakness, incoordination, and fatigability.  The 
veteran reported sciatic nerve involvement in that he had 
intermittent shooting pains into the back of the leg and calf 
on the left.  Physical examination revealed slight complaint 
of tenderness in the right lower lumbar paravertebral region.  
Gait was normal and there was no muscle spasm.  There was no 
pain to percussion of the thoracic lumbar spine.  Seated 
straight leg raising was negative bilaterally.  Sensory 
examination to pinwheel was normal in both lower extremities.  
The examiner noted the veteran had no foot drop, right or 
left, or on ambulation.  Specific testing of muscle strength 
against resistance of dorsiflexors and plantar flexors of 
both the right and left feet was normal, including inversion 
and eversion.  Range of motion was noted as 60 degrees 
flexion, 20 degrees extension, and 20 degrees side bending on 
the right and left.  The examiner noted there was some 
complaint of pain at the terminal degrees of all motion.  The 
examiner noted degenerative disc disease of the lumbar spine, 
L4-5, degenerative joint disease, and grade I 
spondylolisthesis, L4-5.  The examiner opined that there was 
no evidence whatsoever of sciatic neuropathy, right or left.  
The veteran's reflexes were normal, sensory examination was 
normal, and there was no foot drop or weakness on the right 
or the left.  The report also notes that electromyography 
studies of the low back and right and left lower extremities 
were ordered, but the veteran failed to appear for the 
appointment.

Upon VA brain and spinal cord examination dated in April 
2000, the examiner noted the claims folder had been reviewed.  
The veteran complained of constant back and left leg pain.  
He reported being able to stand for 15 minutes and drive for 
30 minutes before having to stop secondary to back and leg 
pain.  On physical examination, the examiner noted the 
veteran had mild difficulty climbing onto the examination 
table and removing his shoes and socks.  Motor examination 
was 5/5 throughout and no atrophy was noted.  Sensory 
examination was somewhat inconsistent but appeared to show a 
possible region of increased sensation over the superior 
portion of the left lateral calf.  Reflexes were 3+ 
throughout and gait was normal.  Single calf raise was 
negative bilaterally.  A relevant impression of grade I 
spondylolisthesis with L4-5 disc degeneration and chronic low 
back pain was noted.  The examiner noted the veteran had 
complaints compatible with a left L5 radiculopathy, but there 
were no objective findings on examination to confirm 
radiculopathy.  

Neuromuscular electrodiagnosis of the lower extremities dated 
in November 2000 demonstrates an essentially normal 
electromyography study with no definite denervation or 
myopathy.  Right distal tibial sensory delay, mild tarsal 
tunnel syndrome versus local surgical injury was noted.  

A November 2000 addendum to the April 2000 VA spinal 
examination demonstrates that the examiner opined there was 
no evidence of sciatic nerve injury.  

A December 2001 magnetic resonance imaging report of the 
lumbar spine reflects an impression of grade I/II 
spondylolisthesis with suspected bilateral spondylolysis, 
moderate bilateral neural foraminal narrowing at this level, 
and mild canal and bilateral neural foraminal stenosis at L3-
4.  

Thus, the medical evidence demonstrates mild paravertebral 
muscle spasm, negative straight leg raising tests, mild to 
moderate degenerative changes, no evidence of sciatic 
neuropathy, no foot drop, slight complaint of tenderness in 
the right lower lumbar paravertebral region, some complaint 
of pain on range of motion testing, normal motor examination, 
and normal reflexes.  As previously noted, in April 1998, the 
veteran reported feeling fairly good after a moderate amount 
of exertion and he was able to walk fairly briskly with no 
loss of reflexes or increased weakness.  The medical evidence 
does not demonstrate pronounced intervertebral disc syndrome 
with symptoms of sciatic neuropathy, ankle jerk, or other 
neurological findings.  In light of the medical evidence, the 
Board concludes that the veteran's symptomatology is 
indicative of no more than severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Thus, the criteria for an evaluation in excess of 40 percent 
for spondylolisthesis, L4-5, with osteoarthritis have not 
been met.  The Board further finds that consideration of the 
veteran's claim under the recently amended version of 
Diagnostic Code 5293 (effective September 23, 2002) would not 
result in the assignment of a higher rating as the medical 
evidence demonstrates essentially no neurological findings 
and a 40 percent evaluation is the highest rating assignable 
under Diagnostic Code 5292, which contemplates severe 
limitation of motion of the lumbar spine.  Additionally, the 
medical evidence does not demonstrate incapacitating episodes 
as defined by the regulation having a total duration of at 
least six weeks in the past 12 months.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
VAOPGCPREC 36-97, the Office of General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion and, 
therefore, 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under this code; and (2) When a 
veteran receives less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  A review of the evidence demonstrates some pain and 
limitation of motion on range of motion testing.  However, 
the medical evidence further demonstrates normal muscle 
strength against resistance testing and no atrophy.  
Furthermore, the April 1998 VA examination report 
demonstrates no loss of reflexes or increased weakness after 
a moderate amount of exertion.  The April 2000 VA examination 
report demonstrates that the veteran had only mild difficulty 
climbing onto the examination table.  The Board finds that 
the objective observations of pain on movement have been 
associated with ratable manifestations of the veteran's 
disability.  In sum, the evidence simply does not suggest 
such additional functional loss due to pain, fatigue, 
weakness or incoordination so as to more nearly approximate 
the criteria for the next higher rating.  The veteran's 
current impairment is clearly severe, but such impairment is 
already contemplated by the current 40 percent rating. 

II.  New and Material Claim

The veteran's claim of entitlement to service connection for 
a head injury was originally denied in a January 1971 rating 
decision on the basis that no residuals of a head injury were 
shown on a current examination.  In a December 1981 rating 
decision, the RO reconsidered the veteran's claim of 
entitlement to service connection for a head injury, claimed 
as headaches.  The RO denied entitlement to service 
connection for residuals of a head injury claimed as 
headaches on the bases that continuity of treatment for 
headaches was not shown and the veteran's current headaches 
were not related to the head injury sustained during service.  
The veteran was informed of this decision in a letter dated 
in December 1981.  The veteran did not perfect an appeal of 
that determination and the December 1981 rating decision 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  However, a claim may be reopened if new and 
material evidence has been submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The veteran subsequently sought to reopen his claim 
of entitlement to service connection for residuals of a head 
injury, to include headaches.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet.App. 369 (1999), it was held that the prior holding in 
Justus that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's December 1981 
decision, including VA treatment records, lay statements, and 
VA examination reports dated in September 1994 and April 
2000.  The September 1994 VA examination report reflects a 
relevant impression of chronic post-traumatic headaches.  
Although some of the newly submitted evidence is duplicative 
of that already considered, the Board is of the opinion that 
the September 1994 VA examination report is not wholly 
cumulative or redundant of evidence previously on file and is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore new and 
material and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  A claim reopened after new and 
material has been received must be considered de novo.  See 
Manio v. Derwinski, 1 Vet. App. at 145.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
residuals of a head injury, also claimed as headaches, is not 
warranted.  The veteran's service medical records do 
demonstrate that he suffered a head injury during military 
service which resulted in unconsciousness for a short period 
of time.  However, upon VA examination dated in October 1970, 
the examiner noted no findings or diagnoses relevant to 
headaches or residuals of a head injury, other than a scar on 
the forehead.  The Board notes that service connection for a 
forehead scar has been in effect since July 1970.  
Furthermore, contrary to the veteran's contentions, the June 
1970 service separation examination does not note complaints 
or findings of headaches associated with service.  Subsequent 
VA treatment records do demonstrate complaints of headaches, 
but are silent for any medical finding of a causal connection 
between the headaches and military service.  A May 1984 
clinical record notes the veteran complained of headaches 
from service; however, an impression of no neurological 
deficit was noted.  

An April 2000 VA examination report demonstrates that the 
veteran reported experiencing headaches during service and 
after his discharge from service to the present.  The 
examiner opined that the veteran's headaches may have been 
contributed to initially by his head injury, although only 
one of the veteran's reported head injuries was actually 
associated with loss of consciousness, which was brief.  The 
examiner opined that he was unable to explain in any 
physiological fashion the persistence of the veteran's 
headaches over the last 30 years, but he suspected that while 
the veteran's headaches immediately upon discharge from 
service may have been some form of post-concussive headache, 
the headaches that the veteran currently experienced were 
most likely tension type and unrelated to his period of 
military service.  

The Board recognizes that a September 1994 VA examination 
report reflects a diagnosis of chronic post-traumatic 
headaches.  However, the examination report does not indicate 
that the claims folder was available to or reviewed by the 
examiner.  The examination report indicates that the veteran 
had a history of head injury with daily bitemporal headaches 
of unclear etiology.  The Board notes that a medical opinion 
based solely upon information provided by the veteran, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).  The failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in an adjudication on 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the 
Board finds the September 1994 VA examination report to be 
less persuasive than the April 2000 VA examination report as 
the examiner's conclusion appears to be based upon a medical 
history provided by the veteran.  Although a veteran can 
attest to his own memory of symptomatology, as a layperson he 
is not competent to offer medical opinions regarding its 
etiology or whether it constituted a disability within the 
meaning of the relevant regulation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, the VA treatment records 
noting a history of headaches since discharge from service 
are simply notations of symptoms reported by the veteran and 
are of little probative value.  

The Board also recognizes the numerous affidavits submitted 
by the veteran in support of his claim.  However, as 
previously noted, the Court has held that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Finally, the April 2000 VA examiner's statement that the 
veteran's reported headaches immediately upon discharge from 
service may have been some form of post-concussive headache, 
is too speculative to support a grant of service connection, 
particularly in light of the examiner's statement that the 
veteran's current headaches were most likely tension type and 
unrelated to his military service.  Service connection may 
not be predicated on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection). 

In summary, although the veteran's service medical records 
demonstrate that he suffered a head injury with a brief loss 
of consciousness during military service, the medical 
evidence does not demonstrate that his current headache 
disability is related to any incident of military service.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a head 
injury, also claimed as headaches.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990). The Board further finds that a 
remand for a medical examination or opinion or other 
development is not warranted as the veteran has previously 
been afforded several VA examinations and the record does not 
demonstrate an association between the veteran's current 
headache disability and military service or any service-
connected disability.  

III.  Clear and unmistakable Error Claims

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or clear and 
unmistakable error.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 20.302, 20.1103.  Where evidence establishes 
clear and unmistakable error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc)).

In addition, the Court has explained that, when a claim for 
CUE is stated,

	[i]t must always be remembered that CUE is a very 
specific
	and rare kind of 'error.'  It is the kind of error, of 
fact or law,
	that when called to the attention of the later reviewers 
compels
	the conclusion, to which reasonable minds could not 
differ, that
	the result would have been manifestly different but for 
the error.
	Thus, even where the premise of error is accepted, if it 
is not 
	absolutely clear that a different result would have 
ensued, the
	error complained of cannot be, ipso facto, clear and 
unmistakable
	error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en 
banc
	review denied, February 2, 1994.

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo, 6 Vet. App. 
at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' be considered valid 
CUE claims."  Fugo, 6 Vet. App. at 44.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107 (b) can never be 
applicable in a claim of CUE.  Cue either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. 
§ 3.105(a); see also Russell, 3 Vet. App. at 314.

A.  January 5, 1971, Rating Decision

The veteran asserts that the January 5, 1971, rating 
decision, which denied service connection for a head injury, 
was clearly and unmistakably erroneous.  The record reflects 
that the veteran failed to perfect an appeal of the January 
5, 1971, rating action.  Thus, that decision became final and 
may be revised only if CUE is found.  38 C.F.R. § 3.105.  The 
Board notes that the veteran has not alleged that he failed 
to receive notice of the January 5, 1971, rating decision.  
Furthermore, there is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15 (1926).  In 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), the Court 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the last 
address of record.  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  See Schoolman v. West, 12 Vet. App. 307, 311 
(1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As 
previously noted, the veteran has not raised any argument or 
presented any evidence demonstrating that he failed to 
receive notice of the January 5, 1971, rating decision.  

The veteran alleges that the January 5, 1971, rating decision 
is clearly and unmistakably erroneous in that the RO failed 
to provide all reasonable assistance and obtain all necessary 
evidence.  In a February 1990 statement, the veteran's 
representative alleged that the RO committed CUE in failing 
to apply the principle of reasonable doubt and grant service 
connection for a head injury as a VA compensation examination 
showed a two-inch scar on the veteran's forehead.  

A review of the record demonstrates that upon VA examination 
dated in October 1970, the examiner noted a scar on the 
forehead, post traumatic, slightly disfiguring.  The examiner 
noted no current headache disability or other residual head 
injury.  

The veteran's argument of CUE amounts to merely a 
disagreement with how the RO reviewed or weighed the evidence 
of record in January 1971.  However, a mere disagreement with 
how the RO evaluated the facts before it does not constitute 
an allegation that is adequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995).  Furthermore, the 
Board finds no indication in the record that the RO failed to 
consider any of the evidence of record in January 1971.  
Likewise, the Board finds no error in the application of law 
in the January 5, 1971, rating decision.  The RO granted 
service connection for a scar on the forehead, but noted that 
no other residuals of a head injury were found on 
examination.  The RO therefore denied service connection for 
a head injury.  Those findings are consistent with and 
supported by the evidence then of record.  

The Board recognizes that the veteran has alleged a failure 
in the duty to assist as CUE.  However, the Secretary's 
failure to fulfill the duty to assist is expressly identified 
as one of the explicit instances where CUE cannot be found.  
See 38 C.F.R. § 20.1403(d)(2).  Furthermore, the veteran has 
not cited any specific records or providers from whom records 
were not obtained.  

Thus, the Board finds that the January 5, 1971 rating action 
was supported by the evidence then of record and it has not 
been shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  Accordingly, the Board concludes that the January 
5, 1971 rating action does not contain CUE.  

B.  April 1, 1985, Rating Decision

The veteran alleges that the April 1, 1985, rating decision, 
which denied entitlement to an evaluation in excess of 10 
percent for a service-connected back disability, contains 
CUE.  The record reflects that the veteran was notified of 
the April 1, 1985 rating action in an April 11, 1985, letter 
from the RO.  The veteran submitted a notice of disagreement 
and a statement of the case was issued in June 1985.  The 
veteran did not file a substantive appeal and failed to 
perfect an appeal of that rating action.  Thus, the April 1, 
1985, rating action became final and may be revised only if 
CUE is found.  38 C.F.R. § 3.105.

The veteran argues that a 1984 VA compensation examination 
showed severe limitation of motion for which a 40 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 should have been granted.  

The record reflects that the veteran was afforded a VA 
examination in November 1984.  The examiner noted the veteran 
was able to squat and walk on the tip of his toes and his 
heels.  Range of motion in the back was noted as 30 to 40 
degrees frontal flexion and 30 degrees lateral flexion.  
Straight leg raising was to 75-80 degrees bilaterally.  The 
examiner also noted there was no muscular atrophy in the 
lower extremities.  

In the April 1, 1985 rating action, the RO determined that 
the VA examination showed no material change in the veteran's 
service-connected back condition evaluated as 10 percent 
disabling.  At the time of that rating, the veteran's back 
disability was rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which contemplates degenerative 
arthritis and provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1985).  

Limitation of motion of the lumbar spine is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides that 
a 10 percent disability evaluation contemplates slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1985).  

Following a full and thorough review of the evidence of 
record, the Board concludes that the April 1, 1985, rating 
action does not contain CUE.  The veteran's arguments once 
again amount to essentially a disagreement with how the RO 
reviewed and weighed the evidence of record in April 1985.  
As previously noted, a mere disagreement with how the RO 
evaluated the facts of record is not a valid basis for 
finding CUE in a RO decision.  38 C.F.R. § 3.105(a).   The 
written arguments expressed by the veteran and his 
representative are essentially a request for readjudication 
of claim on the merits addressed by the RO in April 1985.  
This is not the purpose of a review based upon CUE.  

The Board finds no indication in the record that the RO 
failed to consider all of the evidence of record in April 
1985.  Likewise, the Board finds no error in the application 
of law in the April 1985 rating action.  There was no medical 
evidence of record at that time demonstrating symptoms 
warranting contemplation of diagnostic codes involving the 
peripheral nerves or intervertebral disc syndrome.  

In summary, the record does not demonstrate that the 
incorrect facts were before the RO at the time of the April 
1, 1985, rating decision or that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.  Thus, the Board concludes that the 
April 1, 1985, rating action does not contain clear and 
unmistakable error.  

C.  July 28, 1986, Rating Decision

Finally, the veteran also asserts that the July 28, 1986, 
rating decision, which denied entitlement to an evaluation in 
excess of 10 percent for a service-connected back disability 
contains CUE.  The record reflects that the veteran failed to 
perfect an appeal of the July 28, 1986, rating decision.  
Thus, that decision became final and may be revised only if 
CUE is found.  38 C.F.R. § 3.105.  The Board notes that the 
veteran has not alleged that he failed to receive notice of 
the July 28, 1986, rating action.  As previously noted, there 
is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  See Saylock v. Derwinski, 3 Vet. App. at 
395.  The veteran has not raised any argument or presented 
any evidence demonstrating that he failed to receive notice 
of the July 28, 1986, rating decision.  

The veteran asserts that the RO committed CUE in failing to 
rate the veteran's back disability under Diagnostic Code 5293 
and assign a 40 percent disability evaluation.  A review of 
the record reflects that in the July 28, 1986, rating action, 
the RO continued a 10 percent evaluation of the veteran's 
service-connected back disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The criteria for that 
diagnostic code are as set forth in the previous section of 
this decision.  At the time of the July 28, 1986, rating 
decision, Diagnostic Code 5293 contemplated intervertebral 
disc syndrome and provided that a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome and a 20 
percent evaluation was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief 
warranted a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1985).  

A May 1986 VA examination report demonstrates that the 
veteran stood with his back tilted to the left and walked 
slowly with a slight tilt of the back to the left.  The 
veteran was able to walk on his heels and the balls of his 
feet.  Knee and ankle jerks were equal and active bilaterally 
and straight leg raising was to 90 degrees bilaterally.  
Forward flexion was noted to 65 degrees, backward extension 
was to 50 degrees, right and left rotation was to 55 degrees, 
and right and left lateral flexion was to 40 degrees.  The 
report also states that no neurological deficit was noted on 
examination.  The examiner stated that the veteran's lower 
extremities were hard to evaluate because of pain.  A 
relevant diagnosis of spondylolisthesis by x-ray with 
questionable radiculopathy was noted.  The veteran was 
referred to the VA Medical Center neurological ward for 
further evaluation of his lower extremities.  

In the July 28, 1986, rating decision, the RO cited the 
aforementioned VA examination report and its findings.  The 
RO noted that the veteran had been referred to a VA hospital 
for admission and stated that a hospital report for admission 
was being obtained so that further consideration could be 
given to the veteran's claim.  The RO further found that an 
increased evaluation of the veteran's service-connected back 
disability was not warranted at that time.  

Following a full and thorough review of the record, the Board 
concludes that the July 28, 1986, rating decision did not 
contain CUE.  The medical examination demonstrates a notation 
of no neurological deficit noted and a diagnosis of 
questionable radiculopathy.  There was no medical evidence of 
record at the time of the July 28, 1986, rating decision 
confirming the presence of radiculopathy or neurological 
deficit.  Thus, even if the RO failed to consider the 
application of Diagnostic Code 5293, it cannot be said that 
the outcome would have been manifestly different as the 
evidence of record at the time of the July 28, 1986, rating 
action did not demonstrate the actual presence of 
radiculopathy or neurological involvement, only that the 
veteran was to be admitted to the neurological ward for 
further investigation of his complaints.  

The remainder of the veteran's arguments amount to no more 
than a disagreement with how the RO weighed and evaluated the 
evidence of record in July 1986.  As previously noted, a 
disagreement with how the RO evaluated the facts before it 
does not rise to the level of CUE.  38 C.F.R. § 3.105(a).  

In summary, there is no indication in the record that the RO 
failed to consider all of the evidence of record in July 
1986.  Likewise, the Board finds no error in the application 
of law in the July 1986 rating decision.  The RO noted that 
there was no medical evidence of neurological deficit at that 
time and also that further consideration would be given to 
the veteran's claim upon receipt of the hospital admission 
report.  As there was no evidence of neurological deficit at 
the time of the July 28, 1986, rating decision, therefore, 
any failure on the part of the RO to consider Diagnostic Code 
5293 does not amount to CUE as it would not have manifestly 
changed the outcome of the decision.  

Thus, the Board finds that the July 28, 1986, rating decision 
does not contain clear and unmistakable error.  




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for headaches is reopened.  
However, entitlement to service connection for headaches is 
not warranted.  Entitlement to an evaluation in excess of 10 
percent for service-connected spondylolisthesis, L4-5, is not 
warranted.  The January 5, 1971, rating decision which denied 
entitlement to service connection for a head injury was not 
clearly and unmistakably erroneous; the appeal is denied.  
The April 1, 1985, rating decision which denied entitlement 
to an evaluation in excess of 10 percent for a service-
connected back disability was not clearly and unmistakably 
erroneous.  The July 28, 1986, rating decision which denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected back disability was not clearly and 
unmistakably erroneous.  To this extent, the appeal is 
denied.  



		
	ALAN S. PEEVY
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

